UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7418



JAMES BUTLER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF JUSTICE;          S.
DEWALT, Warden; UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cv-00387-WMN)


Submitted:   December 20, 2007         Decided:     December 28, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Butler, Appellant Pro Se. Larry David Adams, Assistant United
States Attorney, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Butler appeals the district court’s order granting

summary judgment to Defendants in his suit under the Federal Tort

Claims Act.   We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    Butler v. DeWalt, No. 1:05-cv-00387-WMN (D. Md.

filed July 24, 2007 & entered July 25, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -